The opinion of the court was delivered by
Redfield, J.
The plaintiff re-enlisted in the State of Louisiana, on the 5th of January, 1864, and was mustered in on the 15th of March, 1864, “ as of the 5th of January, 1864,” to the credit of Waterbury. The plaintiff testified that he had been informed, before his enlistment, that Waterbury would pay a bounty of $800 to soldiers, and enlisted expecting such bounty from defendant. The muster-roll was received at the Adjutant General’s office about the middle of April, 1864. Before that time the town of Waterbury had filled the quotas that stood against the town, *116and which are particularly named in the warning for the town meeting which passed the vote upon which this action is founded. And the plaintiff applied on the quota of July 18, 1864.
In Wrisley v. Waterbury, 42 Vt., 228, this court, after a full hearing, have decided that this very vote is limited by the express terms in the warning to the two quotas then incumbent on the town to fill.
The warning calls a town-meeting for “ the purpose of filling up their quota under the last two calls.” The town filled its quotas under these “ two calls” before the plaintiff was mustered in, and plaintiff was not applied on these quotas.
We could not reverse this judgment without overturning the law as established in Wrisley v. Waterbury. For if there be error in this case, there was in that; but as we are satisfied with the law of that case, we find no error in the judgment below.
The judgment of the county court is therefore affirmed.